DETAILED ACTION
In response to communication filed on 4/30/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 4/30/2021. Claims 1,8 and 15 were amended and claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1,8 and 15 are objected to because of the following informalities:  the claims recite the limitation “the host” which should be amended to recite “the host of the plurality of hosts” to keep consistency with the limitation introduced.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,3,4,6,7,8,10,11,13-15,17,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US Pub. 2011/0225231)(B1 hereafter) in view of Abley et al. (US Pub. 2019/0280948)(A1 hereafter).

Regarding claims 1,8, and 15, B1 teaches a system for supporting redundant independent networks (i.e. multiple networks)[paragraph 0027] in a high performance computing environment (i.e. cloud computing platform)[paragraph 0015], comprising: 
a computer, the computer comprising one or more microprocessors (the cloud computing platform comprises of a combination of hardware, such as processors, and software comprising of computer-storage and instructions)[paragraph 0017]; 
a plurality of hosts (i.e. servers)[paragraph 0024], each of the plurality of hosts comprising at least one dual port adapter (i.e. switch)[refer Fig. 2; 250](servers can have interfaces to private and public networks)[paragraph 0005][paragraph 0030]; 
a private fabric (i.e. private network)[paragraph 0027], the private fabric comprising one or more switches [refer Fig. 2; 250](switches communicate over private networks)[paragraph 0030]; 
a public fabric (i.e. public network)[paragraph 0027], the public fabric comprising a cloud fabric (i.e. cloud computing platform connected via communications network)[paragraph 0020]; 
a workload is provisioned at a host of the plurality of hosts [paragraph 0029]; 
a placement policy (i.e. selecting of tag for communication) is assigned to the provisioned workload [paragraph 0030]; 

However B1 doesn’t expressly disclose the host (i.e. server) comprises a dual port adapter, a first port of the dual port adapter is connected to the private fabric and a second port of the dual port adapter is connected to the public fabric, both the private fabric and the public fabric provide, independently, full connectivity from the host at which the workload is provisioned and each other host of the plurality of hosts.
A1 discloses that a server [refer Fig. 1; 10] can receive request traffic from a private network interface [refer Fig. 1; 34] and request traffic from a public network interface [refer Fig. 1; 36] and respond accordingly to requesting servers [paragraph 0042], the servers operating using a multi-interface model that provides isolation of each traffic source in such a way to be delivered independently of each other [paragraph 0052; ”This multi-interface model of interfaces 34,36 provides for isolation of each traffic source (e.g. requester server 12) in such a way that they are delivered independently of each other (and, perhaps more importantly, independently of attack traffic coming in through the public network interface 36).”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for servers having network interfaces to receive communications from private and public networks [refer B1; paragraph 0005, paragraph 0031] to incorporate a multi-interface configuration (i.e. claimed dual port adapter) on a server in direct connection with independent networks as taught by A1.  One would be motivated to do so to provide efficiencies in determining the source of network traffic and handling it accordingly [refer A1; paragraph 0042].

Regarding claims 3,10, and 17, B1 fails to disclose the placement policy assigned to the provisioned workload is a high priority placement policy.  
	A1 discloses that a responder server receiving request for traffic from a source via a private network interface can apply prioritization of the request traffic by giving traffic received over the private network interface a higher priority of class [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate increasing or decreasing prioritization of traffic based upon whether the traffic has been received over a private network or public network interface, accordingly, as taught by A1.  One would be motivated to do so to provide prioritization of traffic received over private networking over traffic received over a public network [refer A1; Abstract].

Regarding claims 4,11 and 18, B1 fails to disclose network traffic between peer nodes of the provisioned workload is provisioned strictly within the private fabric.  
	A1 discloses that a responder server receiving request for traffic from a source via a private network interface can apply prioritization of the request traffic by giving traffic received over the private network interface a higher priority of class [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate increasing or decreasing prioritization of traffic based upon whether the traffic has been received over a private network or public network interface, accordingly, as taught by A1.  One would be motivated to do so to provide prioritization of traffic received over private networking over traffic received over a public network [refer A1; Abstract].

Regarding claims 6 and 13, B1 fails to disclose the placement policy assigned to the provisioned workload is a low priority placement policy.  
	A1 discloses that a responder server receiving request for traffic from a source via a private network interface can apply prioritization of the request traffic by giving traffic received over the private network interface a higher priority of class [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate increasing or decreasing prioritization of traffic based upon whether the traffic has been received over a private network or public network interface, accordingly, as taught by A1.  One would be motivated to do so to provide prioritization of traffic received over private networking over traffic received over a public network [refer A1; Abstract].

Regarding claims 7 and 14, B1 fails to disclose network traffic between peer nodes of the provisioned workload is assigned within the public fabric.
	A1 discloses that a responder server receiving request for traffic from a source via a private network interface can apply prioritization of the request traffic by giving traffic received over the private network interface a higher priority of class [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate increasing or decreasing prioritization of traffic based upon whether the traffic has been received over a private network or public network interface, accordingly, as taught by A1.  One would be motivated to do so to provide prioritization of traffic received over private networking over traffic received over a public network [refer A1; Abstract].

Regarding claim 20, B1 fails to disclose the placement policy assigned to the provisioned workload is a low priority placement policy and 
network traffic between peer nodes of the provisioned workload is assigned within the public fabric.
	A1 discloses that a responder server receiving request for traffic from a source via a private network interface can apply prioritization of the request traffic by giving traffic received over the private network interface a higher priority of class [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 to incorporate increasing or decreasing prioritization of traffic based upon whether the traffic has been received over a private network or public network interface, accordingly, as taught by A1.  One would be motivated to do so to provide prioritization of traffic received over private networking over traffic received over a public network [refer A1; Abstract].

Claims 2,5,9,12,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of A1, as applied to claims 1,8 and 15, in further view of Kommula et al. (US Pub. 2019/0028400)(K1 hereafter).

Regarding claims 2,9 and 16, B1 teaches the private fabric further comprises: one or more racks (a switch can be a top rack of a switch)[paragraph 0030], each of the one or more racks comprising a switch [paragraph 0030].

	K1 discloses a multi-rack deployment for a network that allows for multiple switches [refer Fig. 1; 110, 112, 107] to be on the same physical rack [refer Fig. 1; 102][paragraph 0023].  K1 further discloses the use of spine switches connected to the multi-rack deployment [refer Fig. 1; Communication Between Physical Racks Through Spine Switches] to provide redundancy [paragraph 0019] as well as dual-redundant management switches with dedicated management ports to attach to server host nodes (i.e. two or more rails providing redundant connectivity)[paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for a cloud computing platform that consists of switches that are top of rack switches [refer B1; paragraph 0030] to incorporate multiple switches as part of a rack and provide multiple connections (i.e. rails) to provide redundancy as taught by K1.  One would be motivated to do so to provide efficiency in a cloud computing environment [refer K1; paragraph 0003].

Regarding claims 5,12 and 19, B1 fails to disclose the public fabric provides two or more rails, the two or more rails providing redundant connectivity for the provisioned workload.  
	K1 discloses a multi-rack deployment for a network that allows for multiple switches [refer Fig. 1; 110, 112, 107] to be on the same physical rack [refer Fig. 1; 102][paragraph 0023].  K1 further discloses the use of spine switches connected to the multi-rack deployment [refer Fig. 1; Communication Between Physical Racks Through Spine Switches] to provide redundancy [paragraph 0019] as well as dual-redundant management switches with dedicated management ports to attach to server host nodes (i.e. two or more rails providing redundant connectivity)[paragraph 0033].
.

Response to Arguments

Applicant’s arguments, see pages 6-8, filed 4/30/2021, with respect to the rejections of claims 1,8 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abley et al. (US Pub. 2019/0280948)(A1 hereafter).

Regarding claims 1,8 and 15, and their dependent claims by virtue of dependency, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the host comprises a dual port adapter, a first port of the dual port adapter is connected to the private fabric and a second port of the dual port adapter is connected to the public fabric, both the private fabric and the public fabric provide, independently, full connectivity from the host at which the workload is provisioned and each other host of the plurality of hosts.” 
In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of A1 as noted in the above rejection.  Although B1 provides support for interfaces that accept network traffic from a public and private network from a switch [refer B1; paragraph 0032], public and private networks being inherently defined as independent networks that provide connectivity between different devices, examiner does concede that B1 does not expressly disclose that the server itself (i.e. the claimed host) comprises a dual port adapter, a first port of the dual port adapter is connected to the private fabric and a second port of the dual port adapter is 
Examiner therefore relies upon the disclosure of A1, whom teaches that a server [refer Fig. 1; 10] can receive request traffic from a private network interface [refer Fig. 1; 34] and request traffic from a public network interface [refer Fig. 1; 36] and respond accordingly to requesting servers [paragraph 0042], the servers operating using a multi-interface model that provides isolation of each traffic source in such a way to be delivered independently of each other [paragraph 0052; ”This multi-interface model of interfaces 34,36 provides for isolation of each traffic source (e.g. requester server 12) in such a way that they are delivered independently of each other (and, perhaps more importantly, independently of attack traffic coming in through the public network interface 36).”].
Accordingly, based upon this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for servers having network interfaces to receive communications from private and public networks [refer B1; paragraph 0005, paragraph 0031] to incorporate a multi-interface configuration (i.e. claimed dual port adapter) on a server in direct connection with independent networks as taught by A1.  One would be motivated to do so to provide efficiencies in determining the source of network traffic and handling it accordingly [refer A1; paragraph 0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hostetter et al. (US Pub. 2012/0182639) discloses a dual port connection that allows redundant paths and allows connections to two ports, and the devices may be connected to private or public networks [paragraph 0015].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412